DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
 	reference character “71” has been used to designate both outlet section and inlet section (page 8, paragraph [0040]);
page 19, paragraph [0079], line 5, “14.” shall be deleted;
reference character “90” has been used to designate both delivery plug (Fig. 7, page 8, paragraph [0040] and supporting plate (page 12, paragraphs [0051], [0052]);
reference character “101” has been used to designate both frame and filter (page 18, paragraph [0077]);
reference character “128” has been used to designate both first lateral wall and second lateral wall (page 20, paragraph [0082]);
reference character “131” has been used to designate both outlet section and second lateral wall (page 20, paragraph [0082]);
reference characters "104" and "131" have both been used to designate outlet section (page 20, paragraph [0082]).
Appropriate correction is required.

Claim Objections
Claims 2, 5, 16 are objected to because of the following informalities:  the phrase “in particular” in claims 2, 5, 16 shall be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 2 recites the limitation "the rounded profile of the end portion of the rotatable flap" in last two lines.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 4 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,  3-5 are rejected under 35 U.S.C. 102(a)(1) as being Viero (EP 2843123 A1).
 	Viero disclose a machine 100 for drying laundry comprising: a cabinet 110; a drying circuit (not numbered, Figs. 2A-2B, paragraph [0032]); a slot 219 in communication with the drying circuit (Fig. 2A); a storage (space within the filter box 303 is considered as storage) associated with the slot 219; and a filter assembly 218 (Fig. 2A) configurable between a first position (position in Fig. 2A) and a second position, in the first position the filter assembly 218, is extracted from the slot at least partly so that the storage is accessible for cleaning and/or removal of collected fluff operations, in the second position (position in Fig. 2B) the filter assembly 218 being housed in the slot so that a filter 321,520 can intercept the drying airflow and can separate from the drying airflow the fluff carried by the drying airflow (paragraphs [0090], [0091]).  The machine 100 further comprises a deflector 363 configured for acting as a wall of a conduit 361 of the drying circuit when the filter assembly assumes the second position (Fig. 3B).  Wherein the filter assembly 218 further comprises a handle 140 connected to the frame 303, wherein the handle 140 is substantially flush with a front panel of the machine 100 when the filter assembly 218 assumes the second position (Fig. 1, paragraph [0030]).  The machine 100 further comprises a drum housed in the cabinet (not shown, paragraph [0028]) and a heat pump system 225, 230 (paragraph [0039], col. 7, lines 26-27) configured for exchanging heat with the drying circuit, wherein in particular the slot 219 is positioned substantially above the drum (Fig. 2A).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,186,943 in view of Viero (EP 2843123 A1).
 	Claims 1-10 of the patent discloses a filter assembly configured to be removably inserted in combination with a machine for drying laundry comprising a frame, a duct, an inlet section, an outlet section, a closure comprising a rotatable flap, a bulge having a rounded profile conjugated to the rounded profile of the end portion of the rotatable flap in order to act as a member of a cam coupling (see claim 1 of patent). Claims 1-10 of the patent also discloses a first filtering mesh and a second filter mesh (see claim 5 of the patent); a deflector (see claim 7 of the patent); a drawer (see claim 8 of the patent);  a stop (see claim 9 of the patent); and the stop comprises an elastic tab positioned on a bottom all of the frame (see claim 10 of the patent). However claim 1-10 of the patent does not disclose the machine comprising a cabinet; a drying circuit; a slot in communication with the drying circuit; a storage associated with the slot; and the filter assembly configured to be removably inserted into the slot. Viero disclose a machine 100 for drying laundry comprising: a cabinet 110; a drying circuit (not numbered, Figs. 2A-2B, paragraph [0032]); a slot 219 in communication with the drying circuit (Fig. 2A); a storage (space within the filter box 303 is considered as storage) associated with the slot 219; and a filter assembly 218 (Fig. 2A) configured to be removably inserted into the slot 219 and configurable between a first position (position in Fig. 2A) and a second position, in the first position the filter assembly 218, is extracted from the slot at least partly so that the storage is accessible for cleaning and/or removal of collected fluff operations, in the second position (position in Fig. 2B) the filter assembly 218 being housed in the slot so that a filter 321,520 can intercept the drying airflow and can separate from the drying airflow the fluff carried by the drying airflow (paragraphs [0090], [0091]).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify claims 1-10 of the patent to include a machine for drying laundry comprising: a cabinet; a drying circuit; a slot in communication with the drying circuit; a storage associated with the slot; and the filter assembly configured to be removably inserted into the slot and configurable between a first position and a second position, in the first position the filter assembly is extracted from the slot at least partly so that the storage is accessible for cleaning and/or removal of collected fluff operations, in the second position the filter assembly being housed in the slot so that a filter can intercept the drying airflow and can separate from the drying airflow the fluff carried by the drying airflow as taught by Viero in order to facilitate the removal of the lint in the laundry drying machine and cleaning the collected fluff in the filter assembly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762